Case 3:21-cr-00068-TJC-JRK Document 26 Filed 07/27/21 Page 1 of 3 PageID 40




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


  UNITED STATES OF AMERICA

  vs.                                           CASE NO. 3:21-cr-68-TJC-JRK

  CARLOS ANDRES PEDRAZA-AVALOS



                      ACCEPTANCE OF PLEA OF GUILTY,
                       ADJUDICATION OF GUILT, AND
                          NOTICE OF SENTENCING

        The Court adopts the Report and Recommendation Concerning Plea of

  Guilty entered by the Honorable James R. Klindt, United States Magistrate

  Judge (Doc. 24), to which there was no objection, and accepts the defendant's

  plea of guilty to Count One of the Information, and the defendant is adjudged

  guilty of such offense.

        SENTENCING for the defendant is hereby scheduled for August 26,

  2021 at 3:00 p.m.,1 before the undersigned in the United States Courthouse,

  Courtroom No. 10D, Tenth Floor, 300 North Hogan Street, Jacksonville,

  Florida. The Court notifies any defendant currently on pretrial release


        1
         The Court has reserved one (1) hour for this sentencing hearing. Should the
  parties believe it will require more than the hour to complete the sentencing hearing,
  they should contact the undersigned=s courtroom deputy, Marielena Diaz, at (904) 549-
  1303, as soon as possible to advise of their estimate of the length of time required for
  this hearing.
Case 3:21-cr-00068-TJC-JRK Document 26 Filed 07/27/21 Page 2 of 3 PageID 41




  that pursuant to 18 U.S.C. '3143(a)(2), the Court is required to remand

  a defendant into custody at sentencing in drug cases and cases

  involving crimes of violence. However, notwithstanding this provision,

  pursuant to 18 U.S.C. '3145(c), the Court may allow an otherwise

  qualified defendant to voluntarily surrender for "exceptional reasons."

        IF THE PARTIES WANT THE COURT TO CONSIDER ANY MOTION

  FOR DEPARTURE OR OTHER WRITTEN MATERIAL OTHER THAN THE

  PRE-SENTENCE INVESTIGATION REPORT, IT MUST BE SUBMITTED NO

  LATER THAN THREE (3) WORKING DAYS PRIOR TO THE DATE OF

  SENTENCING.

        NOTE:          The parties are advised (and should advise their

  witnesses) that photo identification is required to enter the United

  States Courthouse. Although cell phones, laptop computers, and

  similar electronic devices generally are not permitted in the building,

  attorneys may bring those items with them upon presentation to Court

  Security Officers of proof of membership in The Florida Bar or an

  Order of special admission pro hac vice.2




        2
            Cell phones must be turned off while in the courtroom.



                                              2
Case 3:21-cr-00068-TJC-JRK Document 26 Filed 07/27/21 Page 3 of 3 PageID 42




          DONE AND ORDERED in Jacksonville, Florida this 27th day of July,

  2021.




  md.
  Copies:

  Arnold B. Corsmeier, AUSA
  Matt Shirk, Esquire
  U.S. Probation
  U.S. Pretrial Services
  U.S. Marshals Service
  Interpreter
  Defendant




                                        3
